-   -




                        OFFICE OF THE ATTORNEY        GENERAL    OF TEXAS
                                             AUSTIN




                       Wm. mlrwite
                       Criminal Dlstrlot Attorney
                       Texas




                  tworeoelved your lett                         1939;enQlq&lg copy
        or an indrument dated shrevopo                           June 27, 1959, nd-
        dressed to Xotor ,FlnanooOompa                           port, Loulblam,
        nlgned and aoknowledgrdby Vlo                            ena 9. Wenzel, and
        reading aa folloubr


               *sinpi0~    oil   a                           lreotitedIn yogr
               favor
                   a note                                   payable In lnstall-
              wall aa foil
                                                                 ponthly ln-

                                                          seoured by mortgage
                                               ral l;aiei owned by Simplex

                                        to you aa a aoneolldetlonoS notes
                                       e Company, Inc., and of the maourlty
                                       ltlonally leoure the mame.
              "We have pebonally endorsed the aioresald note ot even
              date herewith, and In order to further moure the mme
              and provide for a meMa of ll~ttldatlon in the event tho
              rakers should tall to pay the same aa the inetallments
              roepootlvolpmturo, wo do horoby rooognlso that you aro
              tge holder of
                        (Four notos are dosorlbod In amounts ranging
              Srom (15,OOO.OO to $28 621.54, dated from January 22,
              1934, to July 22, 193af
               payable to your order and exeoutodby Mldway Petroleum
                aorporatlon,seourod by deeds of trust eoverlng the 011
             "0soII"",~l\l,o*
                      IS
                       ,o.*Eo*.1mua0
                                haAD~AmT"alI,.L
                                         011*10*WPmovmo
                                             ""C."  w 7"s
                                                        ~,~on"W
                                                             .**saAb
                                                                 annurAsmnr*r
    Eon. Wm. Eurwltz,   Page 2


         and gas mining leasehold ownod lt the data of 8ald noter
         by Midway Petroleum Corporation ooverlng and efieotlng
                    (Certain lands are .do8orlbod and being tho wame
         lands oovered by an 011 and ge.8 loare oxoouted by Joe
         &5~wther    to Simplex Oil Company, Inc. on August X?,

         aa that the said yiaw4     Petroleum aorporhtionhas
         heretofore  aeeigned to J. R. CJuerber, TN8tee, oil,
         gas and other’ minerals proau00a and 8aved from the
         raid property,   whloh.18 now owned br ~8.
         We further recognize that the 8ala mtee,     deed8 OS
         trust and assignments aro vallQ,end aubelatlng and
         are held by you a8 roourlty for the note of the
         Simplex Oil Company, Ino;, of even date herewith for
         the sum of #52,931.94 above desorlbod,   and we do
         hereby pledge all 8ums hereafter  aooruing to u8 from
         the said Lawther Lease, under the term8 of said assign-
         me&e and thentrust agreement8end rupplemental trust
         agreement8 oxeouted by ua puriruant thereto.
         ‘In the oveht Simplex 011 Company, Inc.,    should 1611 to
         met promptly at meturlty any of the lnetallments      of the
         noto OS even date herewith given by it to Motor Finance
         Oompang, Inc.,   J. R. Querbee, Trustee, ie euthorizod to
         pay over to ‘the t38id Motor Finanoe Company, Inc., any
         aum8 then in his hauls or thereafter    ooming into his
2        hands, which would, under the aforesaid    agreement.8 be
         payable to Victor Wenzel and Lena S. Wenzel, up to but
         not exoeeding a sum 8ufflalent   to meet the 8mtured or
         maturing obIigatiOn8 of the Simplex Oil Company, Ino.,
         to ~Potor Finanoe Co., Inc.
         *It ls the true intent of this agreement that, so long
         as ang~of the obligations    of Simplex Oil Company, InO.
         to Motor Finance Company, %-LO., of even date herewith,
         remain ‘past due and unpaid, all sums which under tho
           recent existing  agreements are to be paid by J. R*
         &l erbes, Trustee,  to Victor Wenzel and Lena S. Venzel,
         -shall be paid .by the said Querbee to lhotor Finance
         Oompany, Inc. and orodltod on suoh matured obligations,
         and that thl8 agreement’ ahall oontinue in force Until
         raid note ie 0ompletel.y liquiaatoa.~
               Senete Bill No. 24, 46th Legislature,    whlah amends ArtioIe
    ~70476. Revised Civic StRCute8, reads, in part,    a8 r0n0w8:
..


 Hon. Wm. Eurwltz, Pago 3



      "(al Exoopt as horoln otbrrwlao provldod thoro 18
      hereby levied and asro88od a tax of Ten (lad) Co&8 on
      oaoh 01~3Hundred (~100.00)Dollar8 or iraotlon thorooi,
      ovor the first Two Eundrod (@OO.OO) Dollu8, on all
      notes and obligation8 80ourod by ohattolrortgego, dood
      Of trU8t, neOh8JIi0'8IiOn OOntraOt, trondor*rliM,
      oondltlonaltiles oontraot -a all ln8trum0nt8of a
      similar nature whlah era filed or rooordod in the ofiioo
      of the County alerk under the Regl8ttatl.onLaws o? thi8
      State; provld0d that no tax 8hall bo 10~106 on lnrtrumont8
     .sooaring an amount or Two Bundroa ((1200.00)Dollera, or  .
      108s. .Aftor th eliiootivo &to o? thl8 Aut, 'oxoopta8
      horolnaftorprovldoa, no 8uoh lnatrumo~tcr 8haL1 b0 ril0a
      or rooordsd by any Oounty Clerk in this Stat.6until
      there ha8 boon atiixod to 8uoh ln8trumont8tamps in
      looordanoedth the provirio~ of thla.8eotlon;G . .*I
          You nquod our oplnl6n a8 to whothor &not the abovo
a08orlb0d instrument8ust bo 8t8mped in aooordanoewith tho pro-
%l8lon8 of 8ald sonato Bill So. e4Lin order to be rooordod.
               It'18 apparint Sra the above lnstrumontthat'ViotorWonaol
 apa~LAna    8. Won801 havo or olalm to have -0    lntorost in the 011,
 ga8:acd other rinerals ln tho land tbsorlbetl    thoreln, and that on
 looount thoroof they oxpoot to bo p&&d oortaln rundc~Srom.the opara-
 tion of tho lease thereon. Apparently 8uoh l@ere8t ha8 boon deodod
 to J. RI @orbon to hold in truet for thornand they lo a o r din& .y
 lxpoot to rooolve fro- him anypayments to which thoy.may be lntltlod
 3n aooount of fhelr lntereet la suoh nclnoralm.T h eliisot of tho
 Instrument id question ia to oreeto a ilen upon the mlnoral lnterost
 of Viotor and Lena 6. Wenzel to guarantee payment of the obligation
 of )52,931.94     by Simplex 011 Company, Ino. to Yotor,FlnanaoCompany,
 Ino. It iu providod.thetif at any time any part of the Slmplox
 Oil Company, Ina.* obligation8 should booomo pest duo-and unpaid,
 any 8um8 aoar ing to Victor and Lena 8. Wonzol on aooount of their
 8aia alneral kltorest .shallbo paid to Hotor.FlninooQ-any, Sno.
.and orodltob on aaid obllgatlon8~oithe Simplex Oil Oompeny, Ino.
 The intentionof the partier to oreato a 110~ being aloar',the form
'of tho instrumentla immatorlal. 29 Tox. Jur. p. 1192;        Hume v.
 xaaef;;,      142 S. W. 934, error mi"u80a; Duman vb Coleman 59
                Suoh lien le oroeted by voluntary oontraot and in our
 op&n       i8 of a slmllar nature to the llsn8,8poolSloallydosorlbod
    _                       .
                                             I                     ),
                                        i.
    -I’
_         .       .             ~
              .-.;;’




                tin. Wm. Eumvlte, Pago 4



                 ltisaid &mete Bill No. 84. in oui OQlnion suoh instrumentmst bo
                 6tampOd before it till b0 ontitled to rooord.

                                                          Yours very    tnaly

                                                       ATlmwEYamRALoF~




                 APPROVED JUL 19, 19S9




                                                        oPImoN CObmTrlrE
                                                        BY   ‘2.D. R.
                                                              OhaLrpan




                                                           .   .

                       ~.           .